DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims  1-20 are directed to abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, following 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register / Vol. 79, No. 241 / Tuesday, December 16),  claim 1 is analyzed in steps below:
Step 1:   It claims a computer implemented method, thus falls into one of the statutory categories.
Step 2A: Claim limitations “  (a) determining an output of a model of the DNN in response to training data, the model of the DNN comprising a quantisation block configured to transform a set of values input to a layer of the DNN prior to the model processing the set of values in accordance with the layer, the transformation of the set of values simulating quantisation of the set of values to a fixed point number format defined by one or more quantisation parameters; (b) determining a cost metric of the DNN that is a combination of an error metric and a size metric, the error metric being a quantitative measure of an error in the determined output, and the size metric being proportional to a size of the DNN based on the one or more quantisation parameters; (c) back-propagating a derivative of the cost metric to at least one of the one or more quantisation parameters to generate a gradient of the cost metric for the at least one of the one or more quantisation parameters; and (d) adjusting the at least one of the one or more quantisation parameters based on the gradient for the at least one of the one or more quantisation parameters  “ draws to mathematical algorithm, which was identified  as abstract idea in MPEP 2106 I.
Step 2B: There is no additional element to make claim 1 significantly more.
Claim 20 recites a computing device for the method of claim 1.  However, the computing device are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, thus they are not significantly more, see MPEP 2106.05 I A. 
	Dependent claims 2-19  just add more detail to the mathematical algorithm, do not add more meaningful limitations to claim 1, thus are rejected for the same reason.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Chung (US 20200193273).

Regarding claim 1.  Chung teaches a computer-implemented method to identify one or more quantisation parameters for a Deep Neural Network (DNN) for implementing the DNN in hardware, the method comprising, in at least one processor: 
(a) determining an output of a model of the DNN in response to training data, the model of the DNN comprising a quantisation block ( 710 in Fig. 7) configured to transform a set of values input to a layer of the DNN prior to the model processing the set of values in accordance with the layer, the transformation of the set of values simulating quantisation of the set of values to a fixed point number format(360 in Fig. 3) defined by one or more quantisation parameters(820 in Fig. 8); 
(b) determining a cost metric of the DNN( [0072]-[0073], cost function C(w, b)) that is a combination of an error metric and a size metric, the error metric being a quantitative measure of an error in the determined output ( [0072],  
    PNG
    media_image1.png
    14
    55
    media_image1.png
    Greyscale
) , and the size metric being proportional to a size of the DNN based on the one or more quantisation parameters( [0073], C(w, b), w inherently has a size); 
(c) back-propagating a derivative of the cost metric to at least one of the one or more quantisation parameters to generate a gradient of the cost metric for the at least one of the one or more quantisation parameters([0073], C can be driven to a goal value (e.g., to zero (0)) using various search techniques, for examples, stochastic gradient descent); and 
(d) adjusting the at least one of the one or more quantisation parameters based on the gradient for the at least one of the one or more quantisation parameters([0067], 
    PNG
    media_image2.png
    34
    130
    media_image2.png
    Greyscale
 ; [0101], 
    PNG
    media_image3.png
    14
    66
    media_image3.png
    Greyscale
 ).

Regarding claim 2.  Chung teaches the method of claim 1, wherein adjusting a quantisation parameter based on the gradient for that quantisation parameter comprises adding a value to the quantisation parameter based on the gradient for that quantisation parameter to generate a modified quantisation parameter( [0067], 
    PNG
    media_image2.png
    34
    130
    media_image2.png
    Greyscale
 ; [0101], 
    PNG
    media_image3.png
    14
    66
    media_image3.png
    Greyscale
).

Regarding claim 3, Chung teaches the method of claim 2, wherein adjusting the quantisation parameter based on the gradient for that quantisation parameter further comprises quantising the modified quantisation parameter to a nearest integer in a set of integers([0078], tensors for a neural network represented as normal floating-point numbers (for example, in a 32-bit or 16-bit floating-point format) can be converted to the illustrated block floating-point format), or simulating the quantisation of the modified quantisation parameter to the nearest integer in the set of integers.

Regarding claim 4, Chung teaches the method of claim 3, wherein quantising the modified quantisation parameter to the nearest integer in the set of integers comprises rounding the modified quantisation parameter to the nearest integer in the set of integers.([0079], quantized precision, block floating-point format numbers, there is one exponent value that is shared by all of the numbers of the illustrated set).

Regarding claim 5, Chung teaches the method of claim 3, wherein simulating the quantisation of the modified quantisation parameter to the nearest integer in the set of integers comprises adding a random number between -a and a to the modified quantisation parameter, wherein a is half a distance between a closest integer of the set of integers that is lower than the modified quantised parameter and a closest integer of the set of integers that is higher than the modified quantisation parameter( simulating quantisation is an optional limitation in parent claim, and the limitation is taught when the parent claim is taught) .

Regarding claim 6, Chung teaches the method of claim 5, wherein simulating the quantisation of the modified quantisation parameter to the nearest integer of the set of integers further comprises, subsequent to adding the random number to the modified quantisation parameter, rounding the modified quantisation parameter to the nearest integer in the set of integers( simulating quantisation is an optional limitation in parent claim, and the limitation is taught when the parent claim is taught).

Regarding claim 7, Chung teaches the method of claim 3, wherein simulating the quantisation of the modified quantisation parameter to the nearest integer of the set of integers comprises: 
( simulating quantisation is an optional limitation in parent claim, and the limitation is taught when the parent claim is taught).
 selecting a highest integer in the set of integers that is less than or equal to the modified quantised parameter to generate a floored modified quantisation parameter; and 
adding a random value between 0 and c to the floored modified quantisation parameter, wherein c is a distance between a closest integer in the set of integers that is lower than the modified quantisation parameter and a closest integer in the set of integers that is higher than the modified quantisation parameter.

Regarding claim 8, Chung teaches the method of claim 1, further comprising repeating (a), (b), (c) and (d) with the at least one adjusted quantisation parameter and/or until the cost metric converges([0073], The neural network is said to converge when the cost function C is driven to the goal value.).

Regarding claim 9, Chung teaches the method of claim 8, wherein adjusting a quantisation parameter based on the gradient for that quantisation parameter comprises adding a value to the quantisation parameter based on the gradient for that quantisation parameter to generate a modified quantisation parameter; and adjusting the quantisation parameter in a subsequent iteration of (d) comprises adding a value to the modified quantisation parameter of the previous iteration based on the gradient for that quantisation parameter([0067], 
    PNG
    media_image2.png
    34
    130
    media_image2.png
    Greyscale
 ; [0101], 
    PNG
    media_image3.png
    14
    66
    media_image3.png
    Greyscale
).

Regarding claim 10, Chung teaches the method of claim 9, wherein the modified quantisation parameter is in a floating-point number format([0079], quantized precision, block floating-point format numbers).

Regarding claim 11, Chung teaches the method of claim 1, wherein each fixed-point number format is defined by a plurality of quantisation parameters comprising a bit width and an exponent( Fig. 4; [0034], With block floating-point formats, a group of two or more numbers use a single shared exponent with each number still having its own sign and mantissa).

Regarding claim 12, Chung teaches the method of claim 11, wherein the quantisation block is configured to transform a value of the set of values input to the layer by: thresholding the value to a range of representable values for the fixed point number format for the quantisation block to generate a thresholded value, and rounding the thresholded value to the nearest expth power of 2, wherein exp is the exponent of the fixed point number format for the quantisation block; or rounding the value to the nearest expth power of 2 to generate a rounded value, and thresholding the rounded value to a range of representable values for the fixed point number format for the quantisation block( [0034], the shared exponent is chosen to be the largest exponent of the original floating-point values).

Regarding claim 13, Chung teaches the method of claim 12, wherein the quantisation block is further configured to transform the value of the set of values input to the layer by adding a random number between -a and a to one of the value, the thresholded value and the rounded value, wherein a is half a distance between representable numbers in the fixed point number format for the quantisation block( thresholding the value is an optional limitation in parent claim, and the limitation is taught when the parent claim is taught).
Regarding claim 14, Chung teaches the method of claim 1, wherein the quantisation block is configured to transform a value of the set of values input to the layer by: (i) thresholding the value to a range of representable values for the fixed point number format for the quantisation block to generate a thresholded value; and adding a random number between -a and a to the thresholded value, wherein a is half a distance between representable numbers in the fixed point number format for the quantisation block; or (ii) adding a random number between -a and a to the value to generate a randomized value; and thresholding the randomized value to a range of representable values for the fixed point number format for the quantisation block( thresholding the value is an optional limitation in parent claim, and the limitation is taught when the parent claim is taught).

Regarding claim 15, Chung teaches the method of claim 1, wherein the quantisation block is configured to transform a value of the set of values input to the layer by: thresholding the value to a range of representable values for the fixed point number format for the quantisation block to generate a thresholded value; determining a floor of the thresholded value to generate a floored value; and adding a random value between 0 and c to the floored value, wherein c is a distance between representable numbers in the fixed point number format for the quantisation block( thresholding the value is an optional limitation in parent claim, and the limitation is taught when the parent claim is taught).

Regarding claim 16, Chung teaches the method of claim 1, wherein the DNN comprises at least one layer in which the input data for the layer is processed in accordance with a plurality of weights([0065], weights and biases), and the method further comprises: back-propagating the cost metric to one or more of the weights to generate a gradient of the cost metric for each of the one or more weights([0072], a cost function C(w, b) can be used during back propagation to find suitable weights and biases for the network; [0073], the cost function C can be driven to a goal value (e.g., to zero (0)) using various search techniques, for examples, stochastic gradient descent ); and adjusting one or more of the weights based on the gradients for the weights([0065], backward propagation through the DNN to adjust parameters).

Regarding claim 17, Chung teaches the method of claim 1, further comprising outputting the at least one adjusted quantisation parameter for use in configuring hardware logic to implement the DNN.

Regarding claim 18, Chung teaches the method of claim 1, further comprising configuring hardware logic to implement the DNN using the at least one adjusted quantisation parameter( Fig. 8).

Claims 19 and 20 recite the storage medium and the device for the method in claim 1. Since Chung also teaches a storage medium( 125, 127 in Fig. 1) and device ( Fig. 1), those claims are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661